DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01/04/2021. As directed by the amendment: claim(s) 1, 4-5, 8, 10, and 13-14 has/have been amended; claim(s) 2 has/have been cancelled and new claim(s) 16-22 has/have been added. Thus, claims 1 and 3-22 are presently pending in this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the beverage preparation capsule and beverage dispensing system must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The invention of claim 14 appears to be a beverage. Applicant does not claim a beverage. All the limitations in claim 14 appear to be directed toward the elements used to make the beverage but not the elements associated with a beverage.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 3-7, 9, and 13-22  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al (US 2015/0201790).
Regarding claim 1, Smith discloses a beverage preparation capsule (Fig. 7 #12 container) containing a solubilisate of at least one pharmaceutically active agent or a dietary supplement ([0055] lines 9-17 ---“As will be understood, the cartridge 1 may contain any suitable beverage medium 20, e.g., ground coffee, tea leaves, dry herbal tea, powdered beverage concentrate, dried fruit extract or powder, powdered or liquid concentrated bouillon or other soup, powdered or liquid medicinal materials (such as powdered vitamins, drugs or other pharmaceuticals, nutriceuticals, etc.), and/or other beverage-making material (such as powdered milk or other creamers, sweeteners, thickeners, flavorings, and so on.”)., 
wherein said beverage preparation capsule (Fig. 7 #12 container) comprises 
a cup (Fig. 7 #12 container is shown in the shape of a cup) with a base (Fig. 7 #16 bottom) and 
a frustoconical lateral wall ([0056] lines 4-10 ---“The container 12 may have a frustoconical cup shape with a sidewall 17 and an opening 13, although other arrangements are possible, e.g., the container 12 may have a fluted, conical, or cylindrical shape, may be in the form of a square or rectangular cup, a domed cup, a sphere or partial sphere, or other suitable form, may have a fluted, corrugated, or otherwise shaped sidewall, and so on.), 
(Fig. 7 #19 rim) larger in diameter than the base (Fig. 7 #16 bottom) on the side of the cup opposite to the base (Fig. 7 #16 bottom) and a cover (Fig. 7 #38 lid) welded to the periphery of said circular lip (Fig. 7 #19 rim)
said solubilisate of at least one pharmaceutically active agent and/or a dietary supplement is prepared from at least one poorly water-soluble substance or extract, wherein poorly water-soluble refers to a pharmaceutically active agent or a dietary supplement that requires more than 250 ml of aqueous media over the pH range of 1 - 7.5 for their highest dose to be dissolved, said solubilisate is the composition of said at least one pharmaceutically active agent or dietary supplement and of solubilizing agents, and said solubilisate is not a concentrate of said at least one pharmaceutically active agent or dietary supplement (Examiner considers the limitation “said solubilisate of at least one pharmaceutically active agent and/or a dietary supplement is prepared from at least one poorly water-soluble substance or extract, wherein poorly water-soluble refers to a pharmaceutically active agent or a dietary supplement that requires more than 250 ml of aqueous media over the pH range of 1 - 7.5 for their highest dose to be dissolved, said solubilisate is the composition of said at least one pharmaceutically active agent or dietary supplement and of solubilizing agents, and said solubilisate is not a concentrate of said at least one pharmaceutically active agent or dietary supplement” to be a product by process limitation and does not structurally limit the claimed invention."[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113).
	Regarding claim 3, Smith teaches the beverage preparation capsule as appears above (see the rejection of claim 1), and Smith further teaches in which the solubilisate is prepared by means of micelle, liposome, self-emulsification or cyclodextrin complexation technology (Examiner considers the limitation “in which the solubilisate is prepared by means of micelle, liposome, self-emulsification or cyclodextrin complexation technology” to be a product by process limitation and does not structurally limit the claimed invention."[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113).
	Regarding claim 4, Smith discloses use of the beverage preparation capsule as defined in claim 1, for enhancing the resorption and/or bioavailability of at least one of said dietary supplements or pharmaceutically active agents (Examiner notes that the phrase “for enhancing the resorption and/or bioavailability of at least one of said dietary supplements or pharmaceutically active agents” is a statement of intended use and the structure of the device as taught by Smith can perform the intended function.  It has been held that “[A]pparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.)
	Regarding claim 5, Smith teaches the beverage preparation capsule as appears above (see the rejection of claim 3), and Smith further teaches in which the solubilisate was prepared from a dietary supplement which is β-carotene (Examiner considers the limitation “in which the solubilisate was prepared from a dietary supplement which is β-carotene” to be a product by process limitation and does not structurally limit the claimed invention."[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113).
	Regarding claim 6, Smith teaches the beverage preparation capsule as appears above (see the rejection of claim 3), and Smith further teaches in which the solubilisate contains at least one pharmaceutically active agent ([0055] lines 9-17 ---“As will be understood, the cartridge 1 may contain any suitable beverage medium 20, e.g., ground coffee, tea leaves, dry herbal tea, powdered beverage concentrate, dried fruit extract or powder, powdered or liquid concentrated bouillon or other soup, powdered or liquid medicinal materials (such as powdered vitamins, drugs or other pharmaceuticals, nutriceuticals, etc.), for use as a dosage form in medicine (Examiner notes that the phrase “for use as a dosage form in medicine” is a statement of intended use and the structure of the device as taught by *** can perform the intended function.  It has been held that “[A]pparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.).
	Regarding claim 7, Smith teaches the beverage preparation capsule as appears above (see the rejection of claim 3), and Smith further teaches in which a bitter or unpleasant taste of the at least one pharmaceutical drug or dietary supplement is masked by the solubilisate prepared by micelle, liposome, self-emulsification or cyclodextrin complexation technology (Examiner considers the limitation “in which a bitter or unpleasant taste of the at least one pharmaceutical drug or dietary supplement is masked by the solubilisate prepared by micelle, liposome, self-emulsification or cyclodextrin complexation technology” to be a product by process limitation and does not structurally limit the claimed invention."[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113).
	Regarding claim 9, Smith discloses a beverage dispensing system, comprising 
a) a beverage dispenser (Fig. 1 #10 beverage forming machine) for preparing and dispensing a beverage from a beverage preparation capsule, 
b) a beverage preparation capsule (Fig. 1 #1 cartridge) as defined in claim 1, and 
c) a beverage container (Fig. 1 #2 user’s cup).
Regarding claim 13, Smith discloses a method for preparing a beverage by means of the beverage dispensing system as defined in claim 9, comprising the following steps: 
a) providing a beverage preparation capsule (Fig. 7 #12 container) as defined in claim 1; 
b) placing said capsule (Fig. 7 #12 container) in said beverage dispenser (Fig. 1 #10 beverage forming machine), 
c) placing a conveniently sized beverage container (Fig. 1 #2 user’s cup) below the nozzle (Fig. 8 #52b outlet port) of the beverage dispenser (Fig. 1 #10 beverage forming machine); and 
d) operating the beverage dispensing system ([0007] lines 3-6 ---“Water or other fluid may be introduced into the cartridge in a downward direction through the inlet opening, and beverage may exit the cartridge in an upward direction through the outlet opening.”).
	Regarding claim 14, Smith discloses a beverage, produced by a beverage dispensing system, as comprising 
a) a beverage dispenser (Fig. 1 #10 beverage forming machine) for preparing and dispensing a beverage from a beverage preparation capsule, 	
b) a beverage preparation capsule (Fig. 7 #12 container) as defined in claim 1, and 
c) a beverage container (Fig. 1 #2 user’s cup).
Regarding claim 15, Smith teaches the beverage as appears above (see the rejection of claim 14), and Smith further teaches wherein the solubilisate contains a pharmaceutically active agent ([0055] lines 9-17 ---“As will be understood, the cartridge 1 may contain any suitable beverage medium 20, e.g., ground coffee, tea leaves, dry herbal tea, powdered beverage concentrate, dried fruit extract or powder, powdered or liquid concentrated bouillon or other soup, powdered or liquid medicinal materials (such as powdered vitamins, drugs or other pharmaceuticals, nutriceuticals, etc.), and/or other beverage-making material (such as powdered milk or other creamers, sweeteners, thickeners, flavorings, and so on.”), for use in medicine (Examiner notes that the phrase “for use in medicine” is a statement of intended use and the structure of the device as taught by Smith can perform the intended function.  It has been held that “[A]pparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.).
Regarding claim 16, Smith teaches the beverage preparation capsule as appears above (see the rejection of claim 3), and Smith further teaches in which the solubilisate was prepared from a dietary supplement which is melatonin (Examiner considers the limitation “in which the solubilisate was prepared from a dietary supplement which is melatonin” to be a product by process limitation and does not structurally limit the claimed invention."[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113).
Regarding claim 17, Smith teaches the beverage preparation capsule as appears above (see the rejection of claim 3), and Smith further teaches in which the solubilisate was prepared from a dietary supplement which is folic acid (Examiner considers the limitation “in which the solubilisate was prepared from a dietary supplement which is folic acid” to be a product by process limitation and does not structurally limit the claimed invention."[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113).
Regarding claim 18, Smith teaches the beverage preparation capsule as appears above (see the rejection of claim 3), and Smith further teaches in which the solubilisate was prepared from a dietary supplement which is quercetin (Examiner considers the limitation “in which the solubilisate was prepared from a dietary supplement which is quercetin” to be a product by process limitation and does not structurally limit the claimed invention."[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113).
Regarding claim 19, Smith teaches the beverage preparation capsule as appears above (see the rejection of claim 3), and Smith further teaches in which the solubilisate was prepared from a pharmaceutically active agent which is furosemide (Examiner considers the limitation “in which the solubilisate was prepared from a pharmaceutically active agent which is furosemide” to be a product by process limitation and does not structurally limit the claimed invention."[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113).
Regarding claim 20, Smith teaches the beverage preparation capsule as appears above (see the rejection of claim 3), and Smith further teaches in which the solubilisate was prepared from a pharmaceutically active agent which is acetaminophen (Examiner considers the limitation “in which the solubilisate was prepared from a pharmaceutically active agent which is acetaminophen” to be a product by process limitation and does not structurally limit the claimed invention."[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113).
Regarding claim 21, Smith teaches the beverage preparation capsule as appears above (see the rejection of claim 3), and Smith further teaches in which the solubilisate was prepared from a pharmaceutically active agent which is glipizide (Examiner considers the limitation “in which the solubilisate was prepared from a pharmaceutically active agent which is glipizide” to be a product by process limitation and does not structurally limit the claimed invention."[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113).
Regarding claim 22, Smith teaches the beverage preparation capsule as appears above (see the rejection of claim 3), and Smith further teaches in which the solubilisate was prepared from a pharmaceutically active agent which is clarithromycin (Examiner considers the limitation “in which the solubilisate was prepared from a pharmaceutically active agent which is clarithromycin” to be a product by process limitation and does not structurally limit the claimed invention."[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 2015/0201790) as applied to claims 1 and 9.
Regarding claim 8, Smith discloses the beverage preparation capsule as appears above (see the rejection of claim 1), but does not teach in which said capsule is a minicapsule, having a diameter from 5 mm to 25 mm and a height from 5 to 12 mm.
Nonetheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make said capsule a minicapsule, having a diameter from 5 mm to 25 mm and a height from 5 to 12 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233
Regarding claim 12, Smith teaches the beverage dispensing system as appears above (see the rejection of claim 9), and Smith further teaches in which said beverage dispenser (Fig. 1 #10 beverage forming machine) is equipped with or configured to receive a beverage preparation capsule holder (Fig. 1 #3 cartridge holder) or a ([0045]).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 2015/0201790) as applied to claim 9, further in view of Tansey, Jr. et al (US 2015/0183627).
Regarding claim 10, Smith teaches the beverage dispensing system as appears above (see the rejection of claim 9), and Smith further teaches in which said beverage dispenser or said beverage preparation capsule comprises a tube (Fig. 8 #52b outlet port) or a nozzle for the outlet of said beverage into said beverage container (Fig. 1 #2 user’s cup)
However, Smith does not teach the tube or nozzle being characterized by containing a flow restriction device.
Nonetheless, Tansey teaches the tube or nozzle being characterized by containing a flow restriction device (Fig. 23B #896 outflow valve).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beverage dispensing system of Smith by incorporating the flow restriction device as taught by Tansey for the purpose of regulating the flow of beverage into the beverage container.
Regarding claim 11, Smith in view of Tansey teaches the beverage dispensing system as appears above (see the rejection of claim 9), and Tansey further teaches in which said flow restriction device (Fig. 23B #896 outflow valve) is a thread, an orifice ([0227] lines 17-19 ---“Also shown in FIG. 23B is outflow valve 896 covering the bottom opening of the fitment interior channel 895.”) or a distally tapered nozzle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beverage dispensing system of Smith in view of Tansey by incorporating the flow restriction device as taught by Tansey for the purpose of regulating the flow of beverage into the beverage container.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761